         Case 8:20-cv-01352-DKC Document 19 Filed 04/01/21 Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                      :
CLIFTON BELLAMY
                                      :

     v.                               :   Civil Action No. DKC 20-1352

                                      :
WALMART, INC., et al.
                                      :

                            MEMORANDUM OPINION

     Presently pending and ready for resolution in this employment

discrimination suit is a motion to dismiss. (ECF No. 11).                The

issues have been briefed, and the court now rules, no hearing being

deemed necessary.       Local Rule 105.6.     For the following reasons,

the motion to dismiss will be granted.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in Plaintiff’s administrative and federal complaints and construed

in the light most favorable to Plaintiff.               Plaintiff Clifton

Bellamy is a Maryland resident and former employee of Defendant

Walmart, Inc. (“Walmart”).        At the time in question, he worked at

Defendant “Walmart Store #1717” and under supervisor Defendant

Jessica Wagner.1      He asserts that from June 2017 to January 2018



     1 Walmart argues that Walmart Store 1717 is not a corporate
entity and contends that Ms. Wagner was not properly served. In
addition, it argues that neither party is properly joined in this
action, particularly Ms. Wagner as Title VII “limits civil
liability solely to employers” and has “rejected individual
         Case 8:20-cv-01352-DKC Document 19 Filed 04/01/21 Page 2 of 9



(his “entire time at this store”), he was “mistreated as an

employee for standing up for myself and others.”                 In October 2017

specifically,2      Mr.   Bellamy    reports        that    he   had    a   “verbal

altercation” with his “overnight supervisor” Ms. Wagner.                        He

alleges the argument began when she told him to do something

“against store policy,” but he refused.              Ms. Wagner is alleged to

have then told Plaintiff, “You just need to do what you are told,”

among other things, and that “you will never be successful in

anything you do[,] and I will see to it that you will never be

successful in this company.”          He argues this scene unfolded in

front of numerous fellow employees.

     More     generally,     he    says       his   employer     was     constantly

reprimanding him and that he was “written up” or sent home for

minor infractions which he claims other fellow employees “were

allowed to partake in or get away with.”                   On two occasions, in

fact, he argues he was “wrongfully terminated” and had to “go

through     the   open    door    policy”      to   have    these      terminations



liability under . . . federal EEO laws.” (ECF No. 11-1, at 8)
(quoting Moody v. Arc of Howard Cnty., Inc., No. JKB-09-3228, 2011
WL 2671385, at *4 (D.Md. July 7, 2011), aff’d, 474 F. App’x 947
(4th Cir. 2012) and collecting cases).    As discussed more fully
below, Plaintiff has failed to exhaust his administrative remedies
as to any Defendants, so this argument need not be addressed,
although it is well taken.

     2 Plaintiff clarifies in his unsigned opposition that the
statement in the complaint that this event occurred on “October
2018,” was merely a typo. (ECF No. 16, at 3); (see also ECF No.
11-1, at 2 n.3).
                                          2
           Case 8:20-cv-01352-DKC Document 19 Filed 04/01/21 Page 3 of 9



overturned.3         Finally, on January 25, 2018, Mr. Bellamy states he

was terminated, and without recourse to the “open door policy,”

two weeks after he “accidentally” broke a sign that he asserts was

already broken.        He alleges that there was at least one witness to

this incident,4 and that either this or another co-worker told him

that his manager “Andre” said afterward, “I can[]not stand him and

I’m going to see to it that he gets out of here.”                      This same

manager, Plaintiff asserts, also commented after his termination

that his firing was “for good this time” and that he would ensure

he would be denied unemployment.             (ECF No. 1-1, at 2).

II.    Procedural History

       Subsequently, Mr. Bellamy filled out a “Pre-Charge Inquiry”

with the U.S. Equal Employment Opportunity Commission (“EEOC”)

that       reports   discrimination,    but    when   asked   “I    think   I   was

discriminated against because of,” Plaintiff did not check “Race,”

“Color,”       “Religion,”     “Sex,”    “National       origin,”     “Age,”     or

“Disability.”           Instead   he    checked   only    “Retaliation,”        and

underneath he checked the boxes for “I complained to my employer

about job discrimination” and “I helped or was a witness in someone




       3
       It is not clear what this process entails, however, or what
protections it affords Walmart employees.

       4
       Plaintiff attaches a handwritten statement to his complaint
that appears to be from this individual who reports that the
breaking of the sign was not intentional. (ECF No. 1-1, at 10).
It is not entirely legible, however.
                                         3
         Case 8:20-cv-01352-DKC Document 19 Filed 04/01/21 Page 4 of 9



else’s complaint about job discrimination.”               There is no expanded

discussion     of   these    purported       protected   activities,      however.

Instead where the complaint form asks what happened to him that he

felt was discriminatory, he reported the “verbal altercation” with

his supervisor.       (ECF No. 1-1, at 4-5).             His actual “Charge of

Discrimination” (the “EEOC Complaint”), does not check any boxes

(including retaliation) in response to the question “Why you think

you were discriminated against?” He does, however, attach a write-

up to the EEOC Complaint that adds more color to the alleged

“altercation” with his supervisor and the other complained of

conduct detailed above.         (ECF No. 1-1, at 2).

     After receiving a “Dismissal and Notice of Rights” from the

EEOC (“Right to Sue” letter) in which the EEOC states it was

“unable” to conclude a violation had occurred, Plaintiff brought

a complaint in this court.         It alleges discrimination pursuant to

Title VII of the Civil Rights Act of 1965 (“Title VII”).                     When

asked to explain the “discriminatory conduct” complained of, Mr.

Bellamy checked the boxes for “Termination of my employment,”

“Retaliation,”      and     “[H]arassment.”        He    alleges   this   conduct

generally took place between June 2017 and January 2018, as well

as in particular incidents on August 22, 2017,5 and January 25,


     5 A handwritten note from a “Yolanda Richardson” reports that
on August 22 around 10:45 p.m. she witnessed “Cliff the employee
and Jess the store night asst. manager” get into an argument. She
says Jess was shouting that she “want[ed] all the items done,” but
                                         4
         Case 8:20-cv-01352-DKC Document 19 Filed 04/01/21 Page 5 of 9



2018.    Mr. Bellamy now contends that Walmart discriminated against

him because of his “race” and “gender/sex.”             His prayer for relief

requests “$1 million dollars for wrongful termination, harassment

and discrimination.”       (ECF No. 1).

        Defendant subsequently filed a motion to dismiss for failure

to state a claim.      (ECF No. 11).       That same day notice was sent to

Mr. Bellamy that a failure adequately to respond might be fatal to

his complaint.      (ECF No. 12).    Twenty days later, Plaintiff filed

an opposition, but it was unsigned.           (ECF No. 16).       The next day,

on September 25, 2020, an order went out directing the Clerk to

mail Mr. Bellamy a copy of his unsigned response and granting him

fourteen days to re-file it signed.           (ECF No. 17).       Plaintiff has

not done so, and Defendant’s subsequent reply urges that Mr.

Bellamy’s     response    be   stricken     and   his   entire    complaint   be

dismissed      with      prejudice    as      this      failure     constitutes

“abandonment.”        (ECF No. 18).        Because the complaint will be

dismissed because Plaintiff failed to exhaust his administrative

remedies, even when the contents of the unsigned opposition are

considered, such a step is unnecessary.




Mr. Bellamy responded that if his shift did not finish, the next
one would. According to this account, this is what prompted Ms.
Wagner to say “That’s why you will never be nothing in life. You
will never amount to nothing.”     If this is the same incident
highlighted in the EEOC complaint, this contradicts his assertion
that this confrontation took place in October.
                                       5
         Case 8:20-cv-01352-DKC Document 19 Filed 04/01/21 Page 6 of 9



III. Standard of Review

     Defendant invokes Fed.R.Civ.P. 12(b)(1) and argues that a

failure to exhaust “deprives the federal courts of subject matter

jurisdiction.”        But    its   arguments   concerning      exhaustion   of

administrative remedies are more properly claims that Plaintiff

failed to allege the “essential ingredients of a federal claim of

relief,” and thus do not challenge subject matter jurisdiction.6

     A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.        Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).           In evaluating the complaint,

unsupported legal allegations need not be accepted.                Revene v.

Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                 Legal

conclusions     couched     as   factual   allegations   are   insufficient,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as are conclusory

factual allegations devoid of any reference to actual events.

United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).     “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the

complaint has alleged - but it has not ‘show[n]’ – ‘that the




     6 See Johnson v. Md. Dep’t of Labor, Licensing, and Regul.,
386 F.Supp.3d 608, 613 n.1, (D.Md. 2019); see also Fort Bend Cty.,
Tx. V. Davis, 139 S.Ct. 1843, 1846 (2019) (abrogating Jones v.
Calvert Grp., Ltd., 551 F.3d 297, 300 (4th Cir. 2009) (insofar as
Title VII’s “charge-filing instruction is not jurisdictional”)).
                                       6
       Case 8:20-cv-01352-DKC Document 19 Filed 04/01/21 Page 7 of 9



pleader is entitled to relief.’”            Iqbal, 556 U.S. at 679 (quoting

Fed.R.Civ.P. 8(a)(2)).        Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”            Id.

IV.   Analysis

      Walmart    argues    that   Mr.   Bellamy    has   not   exhausted   his

administrative remedies for at least two reasons.

      First, Mr. Bellamy’s original complaint with the EEOC alleges

his January 25, 2018, termination was the culmination of the

purported discrimination against him.           In order to be timely, Mr.

Bellamy had 300 days from this “last alleged discriminatory act”

to file a timely EEOC Charge.           (ECF No. 11-1, at 6) (citing 42

U.S.C. § 2000e-5(e)(1) and EEOC v Randstad, 765 F. Supp. 2d 734,

739 & n.1 (D. Md. 2011), rev’d on other grounds by 685 F.3d 433

(4th Cir. 2012)).     Nor can the retaliation claim be based on or

revived by framing the EEOC complaint itself as a protected

activity, as this complaint was made well after his termination.

This makes November 21, 2018, the last day on which Plaintiff could

file with the EEOC regarding this or any earlier conduct by

Walmart.   The “Charge of Discrimination” appended by Plaintiff,

however, shows that Mr. Bellamy’s complaint with the EEOC was

signed on December 10, and he reports filing it on the 11th. (See

ECF No. 1, at 6).         Thus, the EEOC Charge was nearly three weeks

                                        7
      Case 8:20-cv-01352-DKC Document 19 Filed 04/01/21 Page 8 of 9



late, and Walmart argues that the entire complaint is time-barred.

(ECF No. 11-1, at 6-7).

     Second, Defendant argues that even if Plaintiff filed a timely

complaint with the EEOC, he was required to bring his federal suit

within ninety days of receipt of the Right to Sue letter.         Walmart

argues this is a hard-and-fast requirement that is not easily

disregarded.   (Id. at 11-1, at 7) (citing 42 U.S.C. § 2000e-5(f)

and Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984)).

Mr. Bellamy states in his complaint that he received the Right to

Sue letter on February 16, 2020.         (ECF No. 1, at 6).       Walmart

concedes, however, that there is a handwritten note on the actual,

appended Right to Sue letter, that it was received on March 1.

(ECF No. 1-1, at 6).    Even accepting this date as triggering this

exhaustion requirement, Walmart argues, ninety days from this date

is May 30, and Plaintiff did not file his federal complaint until

June 1, a day later.    (ECF No. 11-1, at 7).

     The secondary alleged delay is ephemeral.           March 1 was a

Sunday and not likely the day of receipt.        If it was, however, 90

days later was May 30, 2020, a Saturday.         When the last day falls

on a weekend, a party may file on the next business day, or June

1.   Fed.R.Civ.P.     6(a(1)(C).    In   fact,    Plaintiff   mailed   his

complaint on May 28 and it was delivered to the court on June 1.

The suit was filed timely, if receipt of the Notice of Right to

Sue was on March 1.

                                   8
         Case 8:20-cv-01352-DKC Document 19 Filed 04/01/21 Page 9 of 9



      Plaintiff does not specifically address the timing of his

actions, either with the EEOC or with this court. He does complain

that he was forced to file his complaint pro se because of the

costs associated with hiring an attorney and because COVID-19

adversely affected his ability to pay such a cost.                  (ECF No. 16,

at 4).     These realities fail to excuse his late filing with the

EEOC back in November or December of 2018, well before the COVID-

19 pandemic began.        Having failed to complain of his ultimate

termination in a timely fashion, Mr. Bellamy is also barred from

the inclusion of any earlier, alleged misconduct by Walmart.                With

the   complaint     deficient    on   this    threshold     issue,     Walmart’s

additional arguments — 1) that Mr. Bellamy did not exhaust his

discrimination and harassment claims, and 2) that all his claims

have otherwise failed to state a valid Title VII cause of action

— need not be addressed.         (See ECF No. 11-1, at 8-17).                This

defect is not curable, and so Plaintiff is not granted leave to

re-file    an   amended   complaint    as    to   do   so   would    be   futile.

Fed.R.Civ.P. 15.

V.    Conclusion

      For the foregoing reasons, the motion to dismiss filed by

Defendant Walmart will be granted.           A separate order will follow.



                                                       /s/
                                             DEBORAH K. CHASANOW
                                             United States District Judge

                                       9
